DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.
Response to Arguments
Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive. 
Applicant argues the independent claims as amended are not taught by the prior art (pages 8-10, Remarks).
Examiner respectively disagrees.  3GPP TS 38.214 V1.3.0 (2017-12) (“NPL”) discloses wherein the PUSCH transmission parameter comprises indication information about whether frequency selective precoding is allowed (6.1.1.1, for codebook based transmission, the UE determines its PUSCH transmission precoder based on SRI, TRI and TPMI fields from the DCI, where the TPMI is used to indicate the preferred precoder over the SRS ports in the selected SRS resource [6.2.1.1, frequency hopping within an SRS resource (i.e. frequency selective, and as the SRS is indicated, it is an 
used to indicate the preferred precoder over the SRS ports); and determining, by the UE, whether to perform frequency selective precoding on data in the PUSCH according to the indication information about whether frequency selective precoding is allowed and Sounding Reference Signal (SRS) Resource Indication (SRI) information in the DCI (6.1.1.1, the UE determines its PUSCH transmission precoder based on SRI, TRI and TPMI fields from the DCI); and transmitting, by the UE, the PUSCH on the uplink BWP according to a result of the determination (6.1.2.2.1, 6.1.2.2.2, UE transmits on PUSCH resource blocks using a BWP).
The remaining claims are rejected as indicated in the Claim Rejections section below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 8, 15-16, 18-19, 21, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0289513 A1 to Jeon et al. (“Jeon”) in view of 3GPP TS 38.214 V1.3.0 (2017-12) (“NPL”) [provided by Applicant].
As to claim 1, see similar rejection to claim 16.
As to claim 3, see similar rejection to claim 18.
As to claim 4, see similar rejection to claim 19.
As to claim 8, see similar rejection to claim 21.
As to claim 15, see similar rejection to claim 24.
As to claim 16, Jeon discloses a user equipment (UE) (fig. 4, wireless device), comprising one or more processors (fig. 4, processor 408), and memory operatively coupled to the one or more processors (fig. 4, item 409); the memory storing one or more programs configured for execution by the one or more processors (fig. 4, para. 0046, program code instructions executed by one or more processors), the one or more programs comprising instructions for a method of an uplink data transmission, (para. 0046, fig.4, 410), bi-directional link) wherein the method comprises:  obtaining Downlink 
Jeon does not expressly disclose wherein the PUSCH transmission parameter comprises indication information about whether frequency selective precoding is allowed; and determining, by the UE, whether to perform frequency selective precoding on data in the PUSCH according to the indication information about whether frequency selective precoding is allowed and Sounding Reference Signal (SRS) Resource Indication (SRI) information in the DCI; and transmitting, by the UE, the PUSCH on the uplink BWP according to a result of the determination.
NPL discloses wherein the PUSCH transmission parameter comprises indication information about whether frequency selective precoding is allowed (6.1.1.1, for codebook based transmission, the UE determines its PUSCH transmission precoder based on SRI, TRI and TPMI fields from the DCI, where the TPMI is used to indicate the preferred precoder over the SRS ports in the selected SRS resource [6.2.1.1, frequency hopping within an SRS resource (i.e. frequency selective, and as the SRS is selected, it is an affirmation that frequency selective precoding is allowed)] by the SRI when 
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the preferred precoder of NPL into the invention of Jeon. The suggestion/motivation would have been to transmit PUSCH resource blocks (NPL, 6.1.2.2.1, 6.1.2.2.2).  Including the preferred precoder of NPL into the invention of Jeon was within the ordinary ability of one of ordinary skill in the art based on the teachings of NPL.

As to claim 18, Jeon and NPL further disclose the UE of claim 16, wherein the method further comprises: receiving high-layer signaling sent by a network device through a transceiver, the high-layer signaling being used to configure a corresponding PUSCH transmission parameter for each uplink BWP of the UE, wherein determining the PUSCH transmission parameter corresponding to the uplink BWP according to the high-layer signaling (Jeon, para. 0120, a wireless device may be configured, by one or more higher layer parameters, for an UL BWP from a configured UL BWP set for UL 

As to claim 19, Jeon and NPL further disclose the UE of claim 16, wherein the PUSCH transmission parameter further comprises at least one of:, a codebook subset restriction configuration, a frequency selective precoding configuration and a Demodulation Reference Signal (DMRS) configuration (Jeon, para. 0266, one or more DCI formats used for uplink scheduling may comprise one or more fields (i.e. parameter) for DMRS phase rotation, precoding information).  In addition, the same suggestion/motivation of claim 16 applies.
As to claim 21, Jeon and NPL further disclose the UE of claim 19, wherein the DMRS configuration is configured to indicate a parameter configuration for a DMRS of the PUSCH, and the DMRS configuration comprises at least one of: a DMRS type configuration, a DMRS time- frequency resource configuration (Jeon, para. 0266, phase rotation of DMRS), a DMRS sequence configuration or a DMRS frequency hopping configuration.  In addition, the same suggestion/motivation of claim 16 applies.
As to claim 24, Jeon and NPL further disclose the UE of claim 19, wherein the method further comprises: determining an SRS resource indicated by the SRI information in the DCI according to the uplink transmission mode (Jeon, para. 0265-0266, DCI fields include SRS request under resource information); determining a beam or precoding matrix for transmission of the PUSCH according to a beam or precoding matrix for the determined SRS resource (Jeon, para. 0373, SRS is for beam management) ; and transmitting the PUSCH on the uplink BWP according to the .
Claims 13, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0289513 A1 to Jeon et al. (“Jeon”) in view 3GPP TS 38.214 V1.3.0 (2017-12) (“NPL”) [provided by Applicant] and in further view of U.S. Publication No. 2019/0215888 A1 to Cirik et al. (“Cirik”).
As to claim 13, see similar rejection to claim 22.
As to claim 22, Jeon and NPL further disclose the UE of claim 19, wherein the PUSCH transmission parameter further comprises the DMRS configuration (Jeon, para. 0266, phase rotation of DMRS).
Jeon and NPL do not expressly disclose and the method further comprises: determining a physical resource for the DMRS according to the DMRS configuration and DMRS port indication information in the DCI; and transmitting the DMRS of the PUSCH on the uplink BWP according to the determined physical resource.  
Cirik discloses DCI comprises information on DM-RS antenna ports (para. 0312), pertaining to UL-BWP in scheduling PUSCH (para. 0155).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the DCI of Cirik
into the invention of Jeon and NPL. The suggestion/motivation would have been to improve wireless communications (Cirik, para. 0002).  Including the DCI of Cirik into the invention of Jeon and NPL was within the ordinary ability of one of ordinary skill in the art based on the teachings of Cirik.
Claims 14, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0289513 A1 to Jeon et al. (“Jeon”) in view of 3GPP TS 38.214 V1.3.0 (2017-12) (“NPL”) [provided by Applicant] and in further view of U.S. Publication No. 2019/0140776 A1 to SEO et al. (“Seo”).
As to claim 14, see similar rejection to claim 23.
As to claim 23, Jeon and NPL do not expressly disclose the UE of claim 19, wherein the PUSCH transmission parameter further comprises the DMRS sequence configuration, and the method further comprises:  determining a sequence for the DMRS according to the DMRS sequence configuration and DMRS scrambling sequence Identifier (ID) indication information in the DCI; and transmitting the DMRS of the PUSCH on the uplink BWP according to the determined sequence.  
SEO discloses a CORESET configuration, which is received by a UE via UE-dedicated RRC signal (i.e. DCI, para. 0110), can include at least one of an ID of a CORESET, a scrambling ID of a PDCCH DMRS (para. 0143), and activating a UL BWP (para. 0043).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the scrambling ID of SEO
into the invention of Jeon and NPL. The suggestion/motivation would have been to more efficiently and accurately transmit/receive a PDCCH scheduling system information (SEO, para. 0006).  Including the scrambling ID of SEO into the invention of Jeon and NPL was within the ordinary ability of one of ordinary skill in the art based on the teachings of SEO.



 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. NPL “TPMI Indication for Frequency Selective UL Precoding” discloses for an uplink transmission with codebook-based frequency selective precoding, TPMI to be used by the UE is provided by the gNB (section 2).  US 2020/0136682 A1 discloses tt may also be beneficial to match the frequency variations of the channel and instead feedback a frequency-selective precoding report, e.g. several precoders, one per subband. This is an example of the more general case of channel state information feedback, which also encompasses feeding back other information than recommended precoders to assist the eNodeB in subsequent transmissions to the UE. Such other information may include CQIs as well as transmission RIs (para. 0105).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463